DETAILED ACTION
This action is in response to the amendments and remarks filed 03/07/2022 in which claims 3, 6 and 8-9 have been amended, claims 7 and 12-15 are canceled, and claims 1-6, 8-11 and 16 are pending and ready for examination.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The terminal disclaimer filed on 03/07/2022 has been reviewed and is NOT accepted.
The disclaimer fee in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.

Response to Amendment
The previous 35 U.S.C. 112(b) rejections of claims 3, 6 and 8-9 are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that “Yamaguchi does not disclose a sweep gas membrane distillation with integrated air stripping and does not teach or suggest all of the limitations of claim 1”; the Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments merely summarize the invention of Yamaguchi in a way that does not read on the claims while ignoring how the Examiner rejected the claims specifically citing the prior art elements which are seen to map to the recited claim elements, and are thus not persuasive.
With regards to Applicant’s argument that “Mitra cannot be relied on as a reference for 103 rejection as Mitra and the present application are commonly owned and a terminal disclaimer is hereby attached to overcome the rejections”; the Examiner disagrees. Mitra is a 102(a)(1) type prior art document, as it was published (25 APRIL 2019) more than 1 year before the effective filing date of the instant invention (29 APRIL 2020), and thus cannot be overcome with a Terminal Disclaimer, and additionally it is noted the TD filed was not approved, see above.  
With regard to the rejection of claim 16, which Applicants’ claim is not found in the office action, it is clearly stated as rejected on pg. 3 of the Non-Final Office Action dated 12/08/2021 “Regarding claim 1 and 16 Yamaguchi discloses a membrane distillation (MD) system comprising…”; while it accidently was left out of the heading above it, the claim was never-the-less clearly stated as rejected in the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0031727 A1 (hereinafter “Yamaguchi”) 
Regarding claim 1 and 16 Yamaguchi discloses a membrane distillation (MD) system comprising 
at least one MD module 1, 
at least one feed reservoir 20 (and/or item 101) and 
at least one knockout chamber 100 (and/or item 20); 
the at least one MD module 1 comprising 
at least one membrane [0011]-[0012], 
a cooling fluid (water) inlet (11, 2b) (which is seen as physically operable to receive a sweep gas, because air is disclosed to be pumped through, [0076] and Claim 5) and 
a permeate/cooling fluid outlet (11, 2a) (which is seen as physically operable to receive a sweep gas, because air is disclosed to be pumped through, [0076] and Claim 5), 
a feed inlet (21, 15a) operable to receive a feed media and 
a feed outlet (21, 15b), and 
the water is heated by boiler 104 [0053]-[0059], which is thus seen to be “an external heating element positioned and operable to heat the feed media to a first temperature prior to introduction of the feed media to the at least one MD module” and (to claim 16) “operable to maintain the feed media entering the MD module at the first inlet temperature” as claimed; and 
the at least one knockout chamber (either 101 or 20) receives a portion of the feed media (via recycling to/from the production well for 101 and via direct recycle for 20) and is thus physically seen as “operable to receive a mixture of a portion of a sweep gas and a feed media exiting the feed outlet of corresponding at least one MD module” as claimed, 
a first opening (101 is directly disclosed to be a knockout tank with inherently a separate outlet for gasses/steam, 20 is an atmosphere exposed tank and thus inherently has an opening to atmosphere that will vent gasses/vapors, and thus either are seen to be capable “to release the portion of a sweep gas from the mixture” as claimed), 
a second opening (i.e. inherently necessary to provide fluid connection between tank 101 and treatment apparatus 50/tank 20, and/or tank 20 to the MD module) for the feed media to exit the at least one knockout chamber and recycle to the at least one feed reservoir (via flow from tank 101 to tank 20, or from tank 20 back to tank 20 via recycle, and thus the knockout chamber is “operably connected to a feed reservoir containing the feed media to allow recycling of the feed media” as claimed in claim 16); see Fig. 1-3; [0058]-[000072].
Note: The limitations to what the various aspects of the system are “operable” to do are functional limitations. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Where it is specifically noted that the limitations “operable to receive a mixture of a portion of the sweep gas and the feed media exiting the feed outlet of corresponding at least one MD module” and “operable to receive a mixture of a portion of the sweep gas and the feed media containing mixture of partial water/solvent vapor and mainly liquid feed exiting the feed outlet of the MD module” are not seen to require that the sweep gas actual be disclosed to permeate through the membrane and thus pass into the MD module retentive.
Regarding claims 6 and 9-10 Yamaguchi discloses the MD system of claim 1, wherein the MD module is a PTFE hollow fiber membrane module [0031]-[0032].
Regarding claim 8 Yamaguchi discloses the MD system of claim 1, wherein the MD module is capable of receiving air in the permeate side, [0076] and Claim 5, and is thus considered to be physically capable of being a sweep gas membrane distillation (SG:MD) module). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
Regarding claim 2 Yamaguchi discloses the MD system of claim 1, but does not disclose more than one MD module, however this would involve the mere duplication of the as disclosed MD module where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding claim 3 Yamaguchi discloses the MD system of claim 1, but does not disclose a second external heating element positioned and operable to heat the stream exiting the MD module to at least a first inlet temperature; however this would involve the mere duplication of the as disclosed heater 104 (which is seen as inherently capable of heating the stream exiting the MD module to at least a first inlet temperature, as claimed) where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding claim 4 Yamaguchi discloses the MD system of claim 1, but does not disclose more than two MD modules and more than two knockout chambers arranged serially and plural external heating elements in addition to the at least one external heating element, wherein each of the plural external heating elements is positioned and operable to heat the feed media exiting each of the more than two knockout chambers to the first temperature prior to the feed media being introduced to a successive MD module; however this would involve the mere duplication of the as disclosed overall MD system of Yamaguchi, where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding claim 5 Yamaguchi discloses the MD system of claim 1, but does not disclose more than two MD modules and more than two knockout chambers, wherein the at least one external heating element is a central heat exchanger positioned and operable to also heat the feed media exiting each of the more than two knockout chambers to at least the first inlet temperature prior to the feed media being introduced to a successive MD module, however this would involve the mere duplication of the as disclosed MD module and knockout chamber of Yamaguchi, where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0118143 A1 (hereinafter “Mitra”) in view of C. Plellis-Tsaltakis, et al., The Use of Fuel Gas as Stripping Medium in Atmospheric Distillation of Crude Oil, Oil Gas Sci. Technol. – Rev. IFP Energies nouvelles, Vol. 66 (2011), No. 6, pp. 1017-1024 (hereinafter “Plellis-Tsaltakis”).
Regarding claim 11 Mitra discloses a method for purifying a feed media comprising the steps of 
providing at least one MD module 10, 
circulating a sweep gas through at least one MD module [0039], [0041], [0046], 
heating the feed media to a first temperature prior to introduction of the feed media to the at least one MD module using at least one external heating element (via microwave [0011], or other means [0017], [0036]), 
condensing (with condenser 40) the sweep gas containing vaporized feed media exiting each MD module [0036]-[0038]; see also Figs. 1-2.
Mitra does not disclose providing at least one knockout chamber and receiving a mixture of a portion of the sweep gas and the feed media in at least one knockout chamber.
However Plellis-Tsaltakis discloses using a stripping (i.e. sweeping) gas in a distillation process wherein flash drums (i.e. knockout chambers) are used to separate and recover the stripping/sweep gas from the recovered product (Figure 3, pg. 1021).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Mitra by using a flash drums/knockout chamber to separate and recover the stripping/sweep gas from the product liquid because this is a known means to separate stripping/sweep gas from the product liquid and will provide further sweep gas separation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773